DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Response to Amendment
Amendment received on 12/07/2021 is acknowledged and entered. Claims 1, 5 and 8 have been amended. Claims 1-10 are currently pending in the application. 
Claim rejections under 35 USC 102 and 35 USC 103 have been withdrawn due to the Applicant’s amendment.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 5, as currently amended, recites: 
	5. An electric power trade method comprising:
	determining, without a contract made between a seller and a buyer, whether it is
possible to make a purchase concerning a purchase amount indicated in one or more purchase requests received from one or more respective purchasers of electric power having received a power-saving request, on the basis of the purchase amount and a 
	transmitting information for enabling any given one of the purchasers to make a reply to the power-saving request before the contract is made, upon determining that purchase concerning a corresponding one of the purchase requests is possible, so that the given one of the purchasers commits to the power-saving request, and
	causing the contract to be made by allocating, to the one or more sale requests,
respective sale amounts a sum of which is equal to the purchase amount, on the basis of the purchase amount and the sellable amount after the information is transmitted, thereby causing the given one of the purchasers to reduce power consumption according to the power saving request.

	The scope of the claim is confusing. For instance, the receiving of sale or purchase requests from participants steps are not positively recited, therefore it is unclear whether said steps are required for the determining step. Similarly, it is unclear 
whether the replaying to the power-saving request step is necessary for executing the contract, and what does it mean: causing the contract to be made.
	The independent claims 1 and 8 recite similar limitations, and therefore are rejected on the same grounds.

Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 5 does not recite the use of any technology at all. There is no machine-or-transformation in the claim, the recited steps could all be done mentally in a person's Nuijten construction of machine to be a “concrete thing, consisting of parts, or of certain devices and combination of devices [including] every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result.” (Quoting Burr v. Duryee, 68 U.S. (1 Wall.) 531, 570 (1863)). 
On the second Bilski prong, the claim does not require transformation of any article into a different state or thing. The claims only recite an abstract idea. The recited steps do not apply, involve, use, or advance the technological arts since all of the recited steps can be done with no technology at all. The resulting structure could be a bunch of numbers and words on paper, which is not eligible for patent protection because it is simply printed matter. Therefore, claim 5 is not eligible subject matter under § 101.
The dependent claims 6 and 7 do not solve 101 deficiency, and, therefore are rejected on the same grounds.

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are moot because claim rejections under 35 USC 101 and 35 USC 103 have been withdrawn. 



Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                         3/10/2022